Exhibit 10.5


Second Amended and Restated
Cabot Microelectronics Corporation 2000 Equity Incentive Plan
Restricted Stock Award Agreement
(United States Employees)
 


 
AWARD DATE


NAME
ADDRESS
CITY, STATE ZIP


Dear FIRST NAME:


I am pleased to inform you that the Compensation Committee of the Board of
Directors (the “Committee”) of Cabot Microelectronics Corporation (the
“Company”) has approved your participation in the Second Amended and Restated
Cabot Microelectronics Corporation 2000 Equity Incentive Plan, as amended and
restated September 26, 2006 (the "Plan") as a means of allowing you to
participate in the success of the Company through ownership of Company common
stock (“Stock”). A Restricted Stock Award (the “Award”) is hereby awarded to you
(the “Participant”) pursuant to the terms of the Plan and this Restricted Stock
Agreement (the “Agreement”). A copy of the Plan can be electronically accessed
through the CMC world directory under “HR Information/Stock/General Plan
Information.”


 
Participant
 
Type of Award
 
Number of Restricted Shares Awarded
 
Fair Market Value of Restricted Shares on Date of Award
 
Participant ID Number
NAME
Restricted Stock
[_________]
$XX.XX
[general: award date (AD) fmv/close price]
[xxx-xx-xxxx]
 
Date of Award
 
Date Restrictions Lapse (Vesting Date(s))
[general]
 
Award Number
 
[award date]
25%1stanniv. AD
25%2danniv. AD
25%3danniv. AD
25%4thanniv. AD
[xxxxx]





 
 

--------------------------------------------------------------------------------

NAME - employee (including executive officer) Restricted Stock Award Agreement
Award DATE Page 2 of 5
 
This Agreement provides the Participant with the terms of the Award granted to
the Participant. The terms specified in this Agreement are governed by the
provisions of the Plan, which are incorporated herein by reference. The
Committee has the exclusive authority to interpret and apply the Plan and this
Agreement. Any interpretation of the Agreement by the Committee and any decision
made by it with respect to the Agreement are final and binding on all persons.
To the extent that there is any conflict between the terms of this Agreement and
the Plan, the Plan shall govern. Capitalized terms used herein will have the
same meaning as under the Plan, unless stated otherwise.


In consideration of the foregoing and the mutual covenants hereinafter set
forth, it is agreed by and between the Company and the Participant, as follows:
 

1.  
Vesting Dates and Lapse of Restrictions. The Award shall become vested and the
restrictions will lapse in accordance with the following table:



 
Number of Shares
[general]
 
Vesting Date
[general]
25%
25%
25%
25%
[1st anniv. AD]
[2d anniv. AD]
[3d anniv. AD]
[4th anniv. AD]

 
The Award will be fully vested and all restrictions shall lapse in the event of
the Participant’s death, Disability or a Change in Control, as defined in the
Plan. Upon the Participant’s termination of Service, as defined in the Plan, for
any reason other than death or Disability, the Participant shall immediately
cease vesting in the Award and the unvested portion of the Award shall be
forfeited immediately.


For purposes hereof, “Disability” shall have the meaning provided under: (i)
first, an employment agreement between the Participant and the Company; (ii)
second, if no such employment agreement exists, the long-term disability program
maintained by the Company or any governmental entity covering the Participant;
or (iii) third, if no such agreement or program exists, as defined under local
law. In addition, for purposes of this Agreement, the Participant’s date of
termination (for any reason other than death or Disability) shall be the earlier
of: (i) the date on which the Participant ceases to render service to or be
employed by the Company, as determined by the Company in its sole discretion;
(ii) the date on which the Company first provides notice of termination of
employment; or (iii) the first date of any statutory notice period provided
under local law.



2.  
Termination / Cancellation / Rescission. The Company may terminate, cancel,
rescind or recover the Award immediately under certain circumstances, including,
but not limited to, the Participant’s:




(a)  
actions constituting Cause, as defined in the Plan and as otherwise enforceable
under local law;




(b)  
rendering of services for a competitor prior to, or within six (6) months after,
the exercise of any Award or the termination of Participant's Service with the
Company;

 
 
 

--------------------------------------------------------------------------------

 
NAME - employee (including executive officer) Restricted Stock Award Agreement
Award DATE Page 3 of 5
 

(c)  
unauthorized disclosure of any confidential/proprietary information of the
Company to any third party;

 

(d)  
failure to comply with the Company’s policies regarding the identification,
disclosure and protection of intellectual property;




(e)  
violation of the Cabot Microelectronics Corporation Employee Confidentiality,
Intellectual Property and Non-Competition Agreement.



In the event of any such termination, cancellation, rescission or revocation,
the Participant must return any Stock obtained by the Participant pursuant to
the Award, or pay to the Company the amount of any gain realized on the sale of
such Stock, and the Company shall be entitled to set-off against the amount of
any such gain any amount owed to the Participant by the Company. To the extent
applicable, the purchase price for such Stock shall be returned to the
Participant, including any withholding requirements.



3.  
Purpose of Award. The Award is intended to promote goodwill between the
Participant and the Company and shall not be considered as salary or other
remuneration for any employment or other services the Participant may perform
for the Company or any of its affiliates. The Company’s grant of the Award does
not confer any contractual or other rights of employment or service with the
Company. Benefits granted under the Plan shall not be considered as part of the
Participant’s salary in the event of severance, redundancy or resignation.
Granting of the Award shall also not be construed as creating any right on the
part of Participant to receive any additional benefits including awards in the
future, it being expressly understood and agreed that any future awards shall be
made solely at the discretion of the Company.

 

4.  
Rights and Restrictions Governing Restricted Stock. As of the Date of Award, one
or more certificates representing the appropriate number of shares of Stock
granted to the Participant shall be registered in the Participant’s name but
shall be held by the Company for the Participant’s account. The Participant
shall have all rights of a holder as to such shares of Stock (including, to the
extent applicable, the right to receive dividends and to vote), subject to the
following restrictions: (a) the Participant has executed a valid stock power on
behalf of the Company for such Stock; (b) the Participant shall be entitled to
delivery of certificates representing shares of Stock when restrictions lapse;
and (c) none of the Stock may be sold, transferred, assigned, pledged or
otherwise encumbered or disposed of until the restrictions have lapsed.




5.  
Delivery of Restricted Stock. As soon as reasonably practicable following the
date on which restrictions lapse, one or more stock certificates for the
appropriate number of shares of Stock, free of the restrictions set forth in the
Agreement, shall be delivered to the Participant or such shares shall be
credited to a brokerage account if the Participant so directs; provided however,
that such certificates shall bear such legends as the Committee, in its sole
discretion, may determine to be necessary or advisable in order to comply with
applicable federal and state securities laws.



 
 

--------------------------------------------------------------------------------

 
NAME - employee (including executive officer) Restricted Stock Award Agreement
Award DATE Page 4 of 5
 

6.  
Tax Treatment. The Participant will be taxed on the difference between any
purchase price and the Fair Market Value of the Stock on the date the
restrictions lapse. This income will be taxed as ordinary income and subject to
income and FICA withholding taxes. The Company is required to withhold and remit
these taxes to the appropriate tax authorities. The Participant will be required
to provide the Company with an amount of cash sufficient to satisfy the
Participant’s tax withholding obligations or to make arrangements satisfactory
to the Company with regard to such taxes. The income will be reported to the
Participant as part of the Participant's employment compensation on the
Participant's annual earnings statement Form W-2.



The Participant may elect to make an election under Section 83(b) of the Code to
have any ordinary income amount taxed currently, before any restrictions lapse.
This election must be filed within thirty (30) days of the Date of Award.
Attached hereto is a form of election for this purpose.


If the Participant sells the Stock acquired under the Award, a long-term or
short-term capital gain or loss will result depending on: (a) the holding period
for the shares, and (b) the difference between the Fair Market Value of the
shares at the time of the sale and the Participant’s tax basis in the shares.
The holding period is determined from the date the restrictions lapse. Under
current law the capital gain or loss is long term if the property is held for
more than one (1) year, and short term of the property is held for less than one
year. The tax basis of the shares is the sum of (a) any purchase price paid for
the shares, and (b) the ordinary income, if any, determined by the difference
between the Fair Market Value of the shares when the restrictions lapse or an
83(b) election is made, and any purchase price.


EACH PARTICIPANT IS URGED TO CONSULT WITH HIS OR HER OWN TAX ADVISOR TO
DETERMINE THE PARTICULAR TAX CONSEQUENCES INCLUDING THE APPLICABILITY AND EFFECT
OF FEDERAL, LOCAL AND OTHER TAX LAWS.


7.
Tax Withholding. All deliveries and distributions under this Agreement are
subject to withholding of all applicable taxes. The various methods and manner
by which tax withholding may be satisfied are set forth in Section 8.4 of the
Plan. If the Participant is subject to Section 16 (an “Insider”), of the
Securities Exchange Act of 1934 (“Exchange Act”), any surrender of previously
owned shares to satisfy tax withholding obligations arising under an Award must
comply with the requirements of Rule 16b-3 promulgated under the Exchange Act
(“Rule 16b-3”).



8.
Transferability. The Award Stock is not transferable other than: (a) by will or
by the laws of descent and distribution; (b) pursuant to a domestic relations
order; or (c) to members of the Participant’s immediate family, to trusts solely
for the benefit of such immediate family members or to partnerships in which
family members and/or trusts are the only partners, all as provided under the
terms of the Plan. After any such transfer, the Award Stock shall remain subject
to the terms of the Plan.



9.
Adjustment of Shares. In the event of any transaction described in Section 8.6
of the Plan, the terms of this Award (including, without limitation, the number
and kind of shares subject to this Award) shall be adjusted as set forth in
Section 8.6 of the Plan.



 
 

--------------------------------------------------------------------------------

 
NAME - employee (including executive officer) Restricted Stock Award Agreement
Award DATE Page 5 of 5
 
10.
Severability. In the event that any provision of this Agreement is found to be
invalid, illegal or incapable of being enforced by any court of competent
jurisdiction for any reason, in whole or in part, the remaining provisions of
this Agreement shall remain in full force and effect to the fullest extent
permitted by law.



11.
Waiver. Failure to insist upon strict compliance with any of the terms and
conditions of this Agreement or the Plan shall not be deemed a waiver of such
term or condition.



12.
Notices. Any notices provided for in this Agreement or the Plan must be in
writing and hand delivered, sent by fax or overnight courier, or by postage paid
first class mail. Notices are to be sent to the Participant at the address
indicated by the Company’s records and to the Company at its principal executive
office.



13.
Governing Law. This Agreement shall be construed under the laws of the State of
Illinois.



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name and on its behalf, all as of the Date of Award.
 
                            CABOT MICROELECTRONICS CORPORATION
 
                        /s/ William P. Noglows
 
                            William P. Noglows
                            President and Chief Executive Officer
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
